Citation Nr: 1125423	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  05-39 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hypertension.

2.  Entitlement to an initial compensable evaluation for sinusitis.

3.  Entitlement to an initial compensable evaluation for right knee tendonitis.

4.  Entitlement to an initial compensable evaluation for lumbosacral strain.

5.  Entitlement to an evaluation in excess of 10 percent for lumbosacral strain, for the period on and after June 9, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to March 2004.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  This case was remanded by the Board in April 2008 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control of his hypertension.

2.  The evidence of record shows that the Veteran's sinusitis is manifested by three non-incapacitating episodes per year.

3.  The medical evidence of record shows that the Veteran's right knee tendinitis is manifested by pain, swelling, and limitation of motion to, at most, 105 degrees of flexion and 0 degrees of extension.

4.  The medical evidence of record shows that, for the entire period on appeal, the Veteran's back disability was manifested by pain, muscle spasms, and limitation of motion to, at most, 70 degrees of flexion, 30 degrees of extension, 35 degrees of left lateral flexion, 35 degrees of right lateral flexion, 30 degrees of left lateral rotation, and 30 degrees of right lateral rotation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

2.  The criteria for an initial evaluation of 10 percent for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6510 (2010).

3.  The criteria for an initial compensable evaluation for right knee tendinitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010).

4.  The criteria for an initial evaluation of 10 percent for lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).

5.  The criteria for an evaluation in excess of 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Letters dated in November 2004 and March 2009 satisfied the duty to notify provisions, after which the claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA examinations sufficient for adjudication purposes were provided to the Veteran in connection with his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  The appeal of the Veteran's claims is based on the assignment of initial evaluations following initial awards of service connection for hypertension, sinusitis, right knee tendonitis, and lumbosacral strain.  As such, evidence contemporaneous with the claims and the initial rating decision are most probative of the degree of disability existing when the initial ratings were assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial ratings, staged ratings may be assigned for separate periods of time.  Id.

Hypertension

Service connection for hypertension was granted by a December 2003 rating decision and a noncompensable evaluation was assigned under 38 C.F.R. § 4.104, Diagnostic Code 7101, effective April 27, 2004.  Subsequently, a June 2004 rating decision assigned an earlier effective date of March 2, 2004, for the disability.

The medical evidence of record includes numerous blood pressure readings relevant to the issue on appeal.  For the purposes of reporting these blood pressure readings, the systolic blood pressure reading will be listed first, followed by a slash, and the diastolic blood pressure reading will be listed last.

A July 2003 VA pre-separation general medical examination report stated that the Veteran was taking medication for control of his hypertension.  The medical evidence of record shows that the Veteran has required continuous medication for control of his hypertension since July 2003.  Medical records show that the Veteran's July 2003 blood pressure readings were 138/81, 138/81, 137/77.

Medical records show that the Veteran's December 2003 blood pressure readings were 144/88 and 142/72.

Medical records show that the Veteran's November 2004 blood pressure readings were 142/94 and 139/89.

Medical records show that the Veteran's June 2005 blood pressure reading was 138/80.

Medical records show that the Veteran's November 2005 blood pressure readings were 144/97 and 148/90.

Medical records show that the Veteran's November 2006 blood pressure readings were 136/87 and 154/96.

Medical records show that the Veteran's December 2006 blood pressure readings were 152/101 and 152/93.

Medical records show that the Veteran's January 2007 blood pressure readings were 167/108 and 143/100.

Medical records show that the Veteran's April 2007 blood pressure reading was 165/97.

Medical records show that the Veteran's July 2007 blood pressure readings were 162/100 and 150/97.

Medical records show that the Veteran's October 2007 blood pressure readings were 157/95 and 150/88.

Medical records show that the Veteran's January 2008 blood pressure readings were 163/91 and 140/76.

Medical records show that the Veteran's July 2008 blood pressure readings were 140/90 and 136/88.

Medical records show that the Veteran's February 2009 blood pressure reading was 146/91.

Medical records show that the Veteran's May 2009 blood pressure reading was 117/72.

Medical records show that the Veteran's June 2009 blood pressure readings were 158/107, 145/95, and 192/115.

Medical records show that the Veteran's July 2009 blood pressure readings were 150/98 and 150/97.

Under Diagnostic Code 7101, hypertensive vascular disease, hypertension, and isolated systolic hypertension warrant a 10 percent evaluation with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The medical evidence of record shows that the Veteran has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control of his hypertension.  The evidence of record includes at least 32 blood pressure readings over the period from July 2003 to July 2009.  While only six of these readings show diastolic pressure of 100 or more, a further eight readings show diastolic pressure between 95 and 99.  In addition, the evidence of record shows that the Veteran has had multiple periods when his diastolic pressure was predominantly 100 or more.  The Veteran's average diastolic pressure on seven readings taken between December 2006 and July 2007 was 99.4, while his average pressure on five readings taken between June 2009 and July 2009 was 102.4.  Accordingly, the medical evidence of record shows that, while the Veteran's diastolic pressure is not predominantly 100 or more continuously, the Veteran has a history of diastolic pressure predominantly 100 or more.  The medical evidence of record also clearly states that the Veteran requires continuous medication for control of his hypertension.  Accordingly, an initial evaluation of 10 percent is warranted for the Veteran's hypertension.  A rating in excess of 10 percent is not warranted, as the medical evidence of record shows only one reading of diastolic pressure of 110 or more, and no readings of systolic pressure of 200 or more, during the entire period on appeal.

As this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether staged ratings would be in order.  However, as the evaluation assigned herein reflects, at most, the degree of impairment shown since the date of the grant of service connection for hypertension, there is no basis for staged ratings with respect to this claim.  Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for hypertension inadequate.  The Veteran's hypertension was evaluated under to 38 C.F.R. § 4.104, Diagnostic Code 7101, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's hypertension is manifested by a history of diastolic pressure predominantly 100 or more with continuous medication required for control of his hypertension.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating assigned herein for his hypertension.  A rating in excess of the currently assigned rating is provided for certain manifestations of hypertension, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 10 percent rating for the Veteran's hypertension more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.104, Diagnostic Code 7101.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for an initial rating in excess of 10 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sinusitis

Service connection for sinusitis was granted by a December 2003 rating decision and a noncompensable evaluation was assigned under 38 C.F.R. § 4.97, Diagnostic Code 6510, effective April 27, 2004.  Subsequently, a June 2004 rating decision assigned an earlier effective date of March 2, 2004, for the disability.

In a July 2003 VA pre-separation general medical examination report, no complaints or physical observations of sinusitis were recorded, and no diagnosis of sinusitis was given.

A November 2004 VA outpatient medical report gave an assessment of upper respiratory infection.  The Veteran was advised to use over the counter treatment.

In an April 2007 VA outpatient medical report, the Veteran complained of pain along the frontal head for two weeks, as well as sinus congestion.  After physical examination, the assessment was sinusitis.  The Veteran was prescribed an antibiotic treatment.

In a February 2009 VA outpatient medical report, the Veteran reported experiencing chronic sinusitis, which he treated with saline irrigation.

In a June 2009 VA general medical examination report, the Veteran reported that he had experienced two weeks of incapacitating episodes of sinusitis over the previous 12 months.  He reported constant sinus congestion and inflammation.  The Veteran reported experiencing a sinus headache approximately once every two months, with a duration of three days per headache.  He reported that he normally experienced approximately three episodes of sinusitis per year.  On physical examination, there was mild tenderness over the frontal sinus.  On x-ray examination of the Veteran's paranasal sinuses, there were large retention cysts in the floor of the right and left maxillary antrum.  The diagnosis was sinusitis, with no objective findings and no documentation to support sinusitis since service.

The Schedule states that pansinusitis, ethmoid sinusitis, frontal sinusitis, maxillary sinusitis, and sphenoid sinusitis are rated under the General Rating Formula for Sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 (2010).  Under the General Rating Formula for Sinusitis, a noncompensable evaluation is warranted for sinusitis that is detected by x-ray only.  38 C.F.R. § 4.97, Diagnostic Code 6510.  A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged, lasting four to six weeks, antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 30 percent disability rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged, lasting four to six weeks, antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  The note to that provision defines an "incapacitating episode" of sinusitis as one that requires bed rest and treatment by physician.  Id.

The evidence of record shows that the Veteran's sinusitis is manifested by three non-incapacitating episodes per year.  While there is relatively little medical evidence of record of sinusitis dated after the Veteran's separation from military service, the April 2007 VA outpatient medical report diagnosed an episode of active sinusitis for which antibiotic treatment was prescribed.  This confirms the presence of active symptomatology after the Veteran's separation from military service.  The medical evidence does not show that the Veteran has even been prescribed bed rest for his sinusitis.  As he is not a physician, the Veteran is not competent to make a determination that his sinusitis episodes require bed rest and four to six weeks of antibiotic treatment.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, the Veteran cannot be considered to experiences incapacitating episodes of sinusitis for VA purposes, regardless of his own characterizations of the incapacitating effects of his sinusitis.

However, the Veteran is competent to report the frequency with which he experiences headaches, pain, and purulent discharge or crusting.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  In this regard, the Veteran has stated that he normally experiences approximately three episodes of sinusitis per year, characterized by headaches, sinus congestion, and inflammation.  While there is no medical evidence of record that corroborates such a frequency of symptomatology, the medical evidence does show that the Veteran has received instructions to treat upper respiratory infections with over the counter medication, and that he has been doing so in the form of saline irrigation.  Accordingly, the lack of clinical documentation of the Veteran's sinusitis episodes is not inconsistent with his claims regarding his symptomatology.  As there is no evidence which contradicts the Veteran's reports regarding the frequency of his sinusitis symptomatology, the Board finds the Veteran's lay statements to be credible.  Accordingly, an initial 10 percent evaluation is warranted under the General Rating Formula for Sinusitis.  A rating in excess of 10 percent is not warranted, as there is no evidence of record that the Veteran has ever experienced more than six non-incapacitating episodes of sinusitis in a single year.

As this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether staged ratings would be in order.  However, as the evaluation assigned herein reflects, at most, the degree of impairment shown since the date of the grant of service connection for sinusitis, there is no basis for staged ratings with respect to this claim.  Fenderson, 12 Vet. App. at 126.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for sinusitis inadequate.  The Veteran's sinusitis was evaluated under to 38 C.F.R. § 4.97, Diagnostic Code 6510, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's sinusitis is manifested by three non-incapacitating episodes per year.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating assigned herein for his sinusitis.  A rating in excess of the currently assigned rating is provided for certain manifestations of sinusitis, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 10 percent rating for the Veteran's sinusitis more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.97, Diagnostic Code 6510.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for an initial rating in excess of 10 percent, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.

Right Knee

Service connection for right knee tendinitis was granted by a December 2003 rating decision and a noncompensable evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5261, effective April 27, 2004.  Subsequently, a June 2004 rating decision assigned an earlier effective date of March 2, 2004, for the disability.

In a July 2003 VA pre-separation general medical examination report, the Veteran complained of right knee pain with prolonged walking or standing.  On physical examination, the Veteran had right knee range of motion to 140 degrees of flexion and 0 degrees of extension.  There was no lateral instability, tenderness, or effusion noted.  The diagnosis was right knee tendinitis that precluded the Veteran from prolonged walking, but was minimal when compared to the left knee.

A November 2004 VA outpatient medical report stated that, on physical examination, the Veteran had mild right knee effusion, with point tenderness over the inferior patellar tendon.  The assessment was improving tendon strain.

A June 2005 VA outpatient medical report stated that on physical examination, the right knee was negative for new or progressive pain or loss of function.  In an October 2005 private medical report, the Veteran denied experiencing joint pain, swelling, or stiffness.  In a February 2006 private medical report, the Veteran denied experiencing joint pain, swelling, stiffness, or dysfunction.

A November 2007 VA outpatient medical report stated that, on physical examination, right knee range of motion was to 140 degrees of flexion and 0 degrees of extension.  There was no effusion or heat, but there was crepitation.  The right knee was stable to varus and valgus stress.  No other abnormalities were noted.

In a February 2009 VA outpatient medical report, the Veteran complained of bilateral knee pain, greater in the right than the left.

In a June 2009 VA general medical examination report, the Veteran complained of constant right knee pain.  He reported an increase in pain, swelling, giving way, and instability since July 2003, with stiffness at the same level.  The Veteran denied deformity, weakness, or locking.  He used an elliptical runner and swimming for exercise.  The Veteran reported that his pain was a level of five on a scale from one to ten.  He reported that his functional limitations were with standing and walking, with giving way occurring after walking more than one to one-and-a-half miles and pain and swelling occurring after standing for more than two hours.  The Veteran denied experiencing flare-ups, inflammatory arthritis, and neoplasms.  On physical examination, the Veteran had right knee range of motion to 105 degrees of flexion and 0 degrees of extension.  No instability, grinding, genu varum, genu valgus, or genu recurvatum were noted.  There was no additional painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness, instability, or loss of functional use.  After x-ray examination, the diagnosis was right knee tendinitis, with no functional impairment.

Limitation of motion of knee joints is rated under Diagnostic Code 5260 for flexion, and Diagnostic Code 5261 for extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Under Diagnostic Code 5260, flexion that is limited to 60 degrees is noncompensable and flexion that is limited to 45 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, extension that is limited to 5 degrees is noncompensable and extension that is limited to 10 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2010).  Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation when it is slight and a 20 percent evaluation when it is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

The medical evidence of record shows that the Veteran's right knee tendinitis is manifested by pain, swelling, and limitation of motion to, at most, 105 degrees of flexion and 0 degrees of extension.  Accordingly, a compensable rating is not warranted for the Veteran's right knee under either Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  In addition, a separate rating for limitation of flexion is not warranted, as the record does not show that the Veteran's right knee range of motion has ever been limited to a compensable degree on flexion.  See Id.; see also VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

The Veteran has reported right knee pain on use.  However, the June 2009 VA general examination report provided the right knee ranges of motion and specifically stated that the right knee did not have additional painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness, instability, or loss of functional use.  In the same report, the Veteran denied experiencing any right knee flare-ups.  Accordingly, the preponderance of the medical evidence of record does not demonstrate that the Veteran experienced pain or other symptoms which caused additional limitations sufficient to warrant a compensable evaluation for his right knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

As for other provisions under the Schedule, the right knee has never been ankylosed, there was no malunion or nonunion of the tibia and fibula, and there are no symptoms from the removal or dislocation of semilunar cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262 (2010); see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  In addition, the x-rays of record do not show that the Veteran has right knee arthritis.  38 C.F.R § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Accordingly a compensable evaluation is not warranted under these diagnostic codes.

Furthermore, a separate evaluation for instability of the right knee is not warranted, as the medical evidence of record does not show recurrent subluxation or lateral instability.  There is no medical evidence that the Veteran has ever experienced recurrent right knee subluxation.  While the Veteran has reported experiencing right knee instability, the medical evidence does not show any findings of right knee instability on physical examination.  This is substantiated by June 2009 VA general medical examination report which specifically stated that the Veteran did not have instability.  Accordingly, a separate evaluation for right knee instability is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

As this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether staged ratings would be in order.  However, as the currently assigned evaluation reflects, at most, the degree of impairment shown since the date of the grant of service connection for right knee tendinitis, there is no basis for staged ratings with respect to this claim.  Fenderson, 12 Vet. App. at 126.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability rating for right knee tendinitis inadequate.  The service-connected right knee tendinitis is evaluated under to 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the service-connected right knee tendinitis is manifested by pain, swelling, and limitation of motion to, at most, 105 degrees of flexion and 0 degrees of extension.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating for his right knee tendinitis.  A compensable rating is provided for certain manifestations of knee disabilities, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a noncompensable rating for the service-connected right knee tendinitis more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for initial compensable evaluation, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.

Lumbosacral Strain

Service connection for lumbosacral strain was granted by a December 2003 rating decision and a noncompensable evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5237, effective April 27, 2004.  Subsequently, a June 2004 rating decision assigned an earlier effective date of March 2, 2004, for the disability.  Finally, a November 2009 rating decision assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5237, effective June 9, 2009.

In a July 2003 VA pre-separation general medical examination report, the Veteran complained of low back pain since 1997.  He reported muscle spasms after heavy lifting and occasional reoccurrence with overexertion.  On physical examination, there was no palpable tenderness of the lower back muscles, though this was reported as normal when the condition was not aggravated.  The examiner stated that, when the Veteran's back was symptomatic, he had limitation of motion to 35 degrees of extension, 95 degrees of flexion, 40 degrees of left lateral flexion, 40 degrees of right lateral flexion, 35 degrees of left lateral rotation, and 35 degrees of right lateral rotation.  The diagnosis was low back and muscle spasms, with an acute flare-up, which could interfere with the Veteran's occupation and daily activities.

In a December 2003 service treatment report, the Veteran complained of low back pain with lifting.  He denied numbness, tingling, and radiation symptoms.  On observation, range of motion of the lumbosacral spine was limited to 70 degrees of flexion.  There was tenderness to palpation of the bilateral paraspinous muscles at L3-4.  The assessment was back strain.

In a second December 2003 service treatment report, the Veteran complained of low back pain for the previous week.  He reported that his symptoms were improving and he denied bowel or bladder impairment, numbness, and tingling.  On observation, there was tenderness to palpation of the soft tissue of the lower back on the right side.  There was full range of motion of the lumbosacral spine.  The assessment was muscle strain.

A June 2005 VA outpatient medical report stated that, on physical examination, the lumbosacral spine was negative for new or progressive pain or loss of function.

An October 2007 VA outpatient medical report stated that, on physical examination, the lumbosacral spine had a full range of motion, without point tenderness.

A January 2008 VA outpatient medical report stated that, on physical examination, full range of motion of the lumbosacral spine was shown, without tenderness.

In a June 2009 VA general medical examination report, the Veteran reported experiencing two incapacitating episodes as a result of his lumbosacral strain since January, with each episode lasting one-and-a-half weeks.  He reported that his back caused problems with lifting computers off of the floor.  The Veteran reported that pain, stiffness, fatigability, and lack of endurance had increased in severity since July 2003, and that weakness and incapacitation were at about the same level.  He denied experiencing bladder or bowel impairment.  The Veteran reported that he wore a back brace when lifting, pulling, or doing yard work.  He reported constant, daily pain at a level of six on a scale from one to ten which radiated into the musculature on both sides of the back during a flare-up.  The Veteran reported that flare-ups increased the pain to a level of eight on a scale from one to ten.  He reported that he had experienced six flare-ups over the previous year, with an approximate duration of three days per flare-up.  No benign or malignant neoplasms were noted.  On physical examination, thoracolumbar spine range of motion was to 85 degrees of forward flexion, 30 degrees of extension, 35 degrees of left lateral flexion, 35 degrees of right lateral flexion, 30 degrees of left lateral rotation, and 30 degrees of right lateral rotation.  There was no additional painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness, instability, or loss of functional use.  On x-ray examination, the lumbosacral spine was normal except for a straightening of lordosis compatible with muscle spasm.  The diagnosis was lumbosacral strain, with no functional impairment.

The Veteran's service-connected lumbosacral strain is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 provides that lumbosacral strain is to be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula states that a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).

The medical evidence of record shows that for the entire period on appeal, the Veteran's service-connected lumbosacral strain was manifested by pain, muscle spasms, and limitation of motion to, at most, 70 degrees of flexion, 30 degrees of extension, 35 degrees of left lateral flexion, 35 degrees of right lateral flexion, 30 degrees of left lateral rotation, and 30 degrees of right lateral rotation.  The July 2003 VA pre-separation general medical examination report diagnosed an acute flare-up of low back muscle spasms, and another such flare-up was recorded in December 2003.  Accordingly, while there is no medical evidence of record of limitation of motion of the lumbosacral spine between March 2, 2004, the date service connection was granted, and June 9, 2009, the medical evidence of record shows that low back muscle spasm.  Accordingly, an initial 10 percent evaluation is warranted for the Veteran's service-connected lumbosacral strain.

As for a rating in excess of 10 percent for the entire period on appeal, there is no medical evidence of record that the Veteran's thoracolumbar spine has ever been limited to 60 degrees or less of forward flexion, had a combined range of motion not greater than 120 degrees, or had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

The Veteran has reported low back pain on use, a contention which is substantiated by the evidence of record.  However, the medical evidence of record does not show that this pain resulted in additional limitation in range of motion sufficient to reduce forward flexion to 60 degrees or less, or the combined range of motion to 120 degrees or less.  Pain was taken into account by the June 2009 VA general examination report, which specifically stated that after measuring the lumbosacral spine range of motion, there was no additional painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness, instability, or loss of functional use.  Accordingly, the preponderance of the evidence of record does not show that for the entire period on appeal, the Veteran ever experienced pain of the lumbosacral which caused additional functional loss beyond that contemplated by a 10 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Accordingly, a rating in excess of 10 percent is not warranted under the General Rating Formula for the orthopedic manifestations of the service-connected lumbosacral strain.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5237.

In addition, there is no medical evidence that the Veteran had neurologic manifestations of his service-connected lumbosacral strain.  Lower extremity radiculopathy and bowel or bladder impairment secondary to his service-connected lumbosacral strain was not shown.  As such, a separate evaluation for neurologic manifestations of the service-connected lumbosacral strain is not warranted.  See 38 C.F.R. § 4.71a, General Rating Formula, at Note (1).  While the Veteran reports experiencing incapacitating episodes as a result of his lumbosacral strain, the medical evidence of record does not show that the Veteran has degenerative disc disease of the lumbosacral spine.  In addition, there is no medical evidence that the incapacitating episodes that the Veteran described required bed rest prescribed by a physician.  Accordingly, a rating in excess of 10 percent is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS) at any point during the period on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS.

As this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether staged ratings would be in order.  However, as the evaluation assigned herein reflects, at most, the degree of impairment shown since the date of the grant of service connection for lumbosacral strain, there is no basis for staged ratings with respect to this claim.  Fenderson, 12 Vet. App. at 126.

The Board finds that the Veteran's service-connected lumbosacral strain disability picture is not so unusual or exceptional in nature as to render the disability rating for lumbosacral strain inadequate.  The service-connected lumbosacral strain was evaluated under 38 C.F.R. § 4.71, Diagnostic Code 5237, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  As noted above, for the entire period on appeal, the service-connected lumbosacral strain was manifested by pain, muscle spasms, and limitation of motion to, at most, 70 degrees of flexion, 30 degrees of extension, 35 degrees of left lateral flexion, 35 degrees of right lateral flexion, 30 degrees of left lateral rotation, and 30 degrees of right lateral rotation.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that these symptoms are more than adequately contemplated by the disability rating assigned.  Ratings in excess of the currently assigned rating are provided for certain manifestations of the service-connected lumbosacral strain, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for the currently assigned rating for the service-connected lumbosacral strain more than reasonably describe the disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71, Diagnostic Code 5237.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for an initial rating in excess of 10 percent, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.



ORDER

An initial evaluation of 10 percent disabling, but no greater, for hypertension is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial evaluation of 10 percent disabling, but no greater, for sinusitis is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial compensable evaluation for right knee tendinitis is denied.

An initial evaluation of 10 percent disabling, but no greater, for lumbosacral strain is granted, subject to the laws and regulations governing the payment of monetary benefits.

An evaluation in excess of 10 percent for lumbosacral strain is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


